Citation Nr: 1610305	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-20 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) based on military sexual trauma (MST).

2.  Entitlement to service connection for a right leg disability, claimed as torn ligament in the right leg.

3.  Entitlement to service connection for a stomach condition.

4.  Recognition of M.H. as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to June 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The issues of entitlement to service connection for right leg and stomach conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The medical evidence of record shows a diagnosis of PTSD based on a claimed in-service stressor.

2.  M.H. is the Veteran's daughter who was born in February 1977 and turned 18 in February 1995; she has been permanently incapable of self-support by reason of mental retardation since prior to her 18th birthday.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).

2.  The criteria for recognition of M.H. as a helpless child on the basis of permanent incapacity for self-support before the age of 18 have been met.  38 U.S.C.A. § 101(4)(A) (West 2014); 38 C.F.R. §§ 3.57, 3.209, 3.315, 3.356 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issues of entitlement to service connection for PTSD and recognition of M.H. as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

PTSD

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and an in-service stressor.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Otherwise, the law requires verification of a claimed stressor.

The provisions of 38 C.F.R. § 3.304(f)(3) are limited to stressors arising from hostile military or terrorist acts toward the U.S. military committed by individuals or entities, rather than acts of one service member directed at another service member.  Hostile criminal actions, such as the harassment and personal assault stressors alleged by a veteran are contemplated under the provisions of § 3.304(f)(5), which addresses evidentiary considerations where PTSD is alleged to have resulted from an in-service personal assault.  Acevedo v. Shinseki, 25 Vet. App. 286 (2012).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-280 (1999).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5).

The Veteran claims PTSD based on military sexual trauma.  Specifically, she has reported that she was sexually assaulted by three men around Valentine's Day in 1976 while stationed at Ft. Bragg, North Carolina; she did not report this incident because they threatened her to come back and kill her and she was scared.  She reported that this incident resulted in pregnancy for which she underwent an illegal abortion in Margaretville, Virginia in March 1976; however, no record of the abortion would be available.

A review of the Veteran's service treatment records does not reflect that she reported or was treated for any sexual assaults.  Service personnel records reflect that the Veteran was discharged from service by reason of pregnancy.  Her separation records dated May 21, 1976 note that she was 6 to 7 weeks pregnant (which would correspond to about early April 1976) and her due date was October 25, 1976.  However, her daughter was born between her and her husband in February 1977.

In her May 2014 substantive appeal, the Veteran clarified that the sexual assault happened in February 1976 but she ended the pregnancy resulting from the sexual assault at the end of March 1976.  However, she immediately found herself pregnant again with her fiancée, which is why she was 6 to 7 week pregnant in May 1976.  She stated that had she not had the abortion then her due date would have been in October 1976.

A former service member who served with the Veteran in the same unit and shared a trailer with her at that time of the claimed incident submitted a statement dated July 2010 in which she reported observing sudden changes in the Veteran's behavior and her attitude toward military service around 1975 or 1976.  She stated that the Veteran had always been a very sociable and high-spirited, dedicated and committed young soldier.  However, about a year after they moved into a trailer together, she became a totally different person who was reclusive, distant, lethargic and room-bound.

VA treatment records reflect that the Veteran has been receiving psychotherapy for MST and domestic abuse.  The records show psychiatric diagnoses of generalized anxiety disorder, major depressive disorder, PTSD and related MST.  

A June 2009 VA mental health outpatient note stated that the Veteran talked for the first time about her history of military sexual trauma.  It was noted that she was very reluctant to discuss this and did not give details.  

In a July 2009 VA mental health social work note, the Veteran disclosed her MST event in detail.  The Veteran reported she wanted to forget and forced herself to forget.  She stated that her behaviors changed and her friends knew something was wrong but she did not disclose the event to them; she did tell them about the resulting pregnancy.  She stated she had denied all questions about the sexual assault until recently and suppressed all conversation about the sexual assault.  She reported her first memory was last year when her husband who was intoxicated pushed her on the bed.

In an August 2009 VA mental health social work note, the Veteran stated that she had managed to suppress the memory of the sexual assault in the past but recent physical conflict with her husband prompted her memory to return.  She reported that the incident had never been disclosed as she was afraid.  She expressed that she had felt fear and guilt for a long time.

Notably, the record includes a diagnosis of PTSD as reflected in a June 2012 QTC PTSD examination.  The examiner noted that the claimed stressor was adequate to support of a PTSD diagnosis and the Veteran's symptoms met the full diagnostic criteria for a diagnosis of PTSD.  

The Board notes that the Veteran is competent to report the circumstances of the assault she experienced in service because they are based on her own direct observations.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of her personal knowledge).  Moreover, the Board finds these statements to be credible, as the Veteran has reported a consistent history of the in-service stressor in describing the stressor throughout the period on appeal.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (holding that as a finder of fact, the Board, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the veteran, and the veteran's demeanor when testifying at a hearing).  Although the Veteran denied sexual assault prior to a VA mental health treatment session in June 2009, she later explained that she wanted to forget the event and did not talk to anyone about the event for a long time.  The Board finds convincing the reason she provided for wanting to deny the sexual assault and avoid the subject of sexual assault.  Similarly, the July 2010 lay statement of record is both competent and credible.  As noted above, there is little contemporaneous evidence available to verify the Veteran's stressor.  However, the Board finds that the medical opinion contained in the June 2012 QTC examination is persuasive as to the existence of the Veteran's stressor.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that although "the lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, the lack of such records does not, in and of itself, render lay evidence not credible.").  Moreover, it is based on facts supported by the record as well as clinical findings at the examination and contains an adequate rationale.

In sum, the Board finds that the evidence of record is at least in relative equipoise.  That is, there is at least an approximate balance of evidence both for and against the actual occurrence of the in-service stressor.  Under such circumstances, all reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Because a diagnosis of PTSD based on an in-service stressor has been offered, and because competent and credible supporting evidence that the in-service stressor occurred has been offered, service connection for PTSD is warranted.

Helpless Child

M.H. is the daughter of the Veteran.  She was born in February 1977, and reached the age of 18 in February 1995.  The Veteran asserts that M.H. has been permanently incapable of self-support since prior to turning 18, due to mental retardation.  The Board agrees. 

For VA purposes, the term "child" includes an unmarried person who, before reaching the age of 18 years, became permanently incapable of self-support by reason of physical or mental defect.  38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.57(a)(1)(ii), 3.315(a), 3.356; Dobson v. Brown, 4 Vet. App. 443 (1993).

The Veteran has submitted medical evidence in support of the claim that M.H. has been incapable of self-support since prior to her 18th birthday, in the form of psychology evaluation reports and opinions.  An October 2009 report of psychological assessment from Behavior Education and Resource Specialists indicated that M.H. was seen for assessment to determine eligibility for developmental therapy.  Her speech was low and often slurred and was difficult to understand.  Her attention span was limited, but commensurate with her overall functioning.  The specialist concluded that an overall analysis of the test results indicated current performance in the low moderate range of developmental delay with respect to intellect functioning.  The adaptive assessment indicated performance in the severe/profound range of developmental delay with respect to adaptive skills.  Based on these findings, the specialist found that M.H. would have significant difficulty in being able to perform adequately in new learning situations, such as related to job performance.  In light of the overall level of functioning being below 50 IQ, there was sufficient evidence for a diagnosis of moderate mental retardation.  The diagnoses were moderate mental retardation and Down's syndrome.

Furthermore, a February 1992 psychological evaluation report reflects that M.H., who was in a trainable mentally handicapped (TMH) program at that time, showed severe mental retardation, with mental age of 4 years and 2 months and IQ 32.  Perceptual motor functioning was commensurately low, and it was noted she was one of the lowest functioning TMH students in the school.  The psychologist stated that M.H. would need continued guidance and supervision, and when she has completed school, she may be a candidate for sheltered workshop placement or an ADAPT program, as well as supervised, group home placement.

The Board finds that the evidence is clear; M.H. was permanently incapable of self-support prior to her 18th birthday, due to her mental retardation symptomatology.  Mental health providers, before and after her 18th birthday, opined that her mental retardation is in the moderate to severe range, which resulted in significant difficulty in her ability to perform adequate in job performance.  At the age of 15, she was found to have the mental age of a 4 year old.  

The Board finds that the foregoing evidence shows that the severity of M.H.'s symptoms prevent her from working, and greatly impede her ability to adequately function in society.  The Board finds the opinions of various mental health providers to be probative of the question of her incapacity, including its onset.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Additionally, there is no evidence that M.H. has ever held a position of employment.  38 C.F.R. § 3.356(b).

As the preponderance of the evidence is in favor of the Veteran's claim, the Board concludes that M.H. was permanently incapable of self-support prior to her 18th birthday, and must be considered a "helpless child" for VA purposes.  38 C.F.R. § 3.356.


ORDER

Entitlement to service connection for PTSD is granted.

Recognition of M.H. as a helpless child on the basis of permanent incapacity for self-support before attaining the age of 18 is granted.


REMAND

Right leg condition

The Veteran contends that during a field trip in service, while wearing full gear, she slipped on a rock and fell at which time she injured her right leg; she could not move her leg and was seen in sick call; she was told that she had a pulled ligament in the leg.  She contends that her leg has never felt right since that time.  Occasionally, when walking she has to stop and wait because she can't move her leg.

The post-service medical record does not reflect a current diagnosis of a right leg disability.  However, given her report of in-service injury and persistent/recurrent symptoms of disability since service, the Board finds that the criteria for VA providing medical opinion and examination have been met.  38 C.F.R. § 3.159(c)(4).

Stomach Condition

The medical evidence of record shows various gastrointestinal diagnoses, including gastroesophageal reflux disease (GERD), diverticulosis, hiatal hernia, and history of colon polyps dated as early as in 2001.

The Veteran claimed in a September 2010 VA Form 21-4142 that she was told that her stomach problems stemmed from stress.  Accordingly, a medical opinion was obtained as to whether the Veteran's stomach problems were caused or aggravated by her PTSD.  To that effect, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.

In this regard, a June 2012 QTC stomach conditions examination report notes a diagnosis of diverticulosis and provided an opinion that "[the] Veteran received treatment for abdominal pain 9/24/1974.  At this time there was no a diagnosis of PTSD.  Therefore it is clear that the abdominal pain is not secondary to PTSD.  [The] Veteran states that it is not PTSD that is causing her abdominal pain but the medication for PTSD.  [The] Veteran takes Trazodone which may aggravate an already upset stomach."  Service connection for PTSD is granted herein.  However, the opinion is inconclusive as to whether or not the Veteran's stomach condition is permanently aggravated by her PTSD medications.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a physician's statement employing the language of "may or may not" was deemed speculative); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (any medical link that is speculative, general or inconclusive in nature is of no probative value).

In December 2012, another medical opinion was obtained as to the direct relationship of the Veteran's stomach condition to her service.  The examiner noted that in an October 2005 VA treatment record, the Veteran was seen for colitis and she stated that she started having problems with diarrhea and abdominal pain about 10 years previously.  It was further noted that during the June 2012 QTC examination, the Veteran reported that her stomach problems began in 1985.  The examiner opined that "[t]he claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in service injury event or illness."  In support of this opinion, the examiner stated that service treatment records did not involve a chronic process.  In this regard, the examiner noted the Veteran seen for severe cramps in stomach in October 1975 but the assessment was menstrual cycle vs. viral syndrome; she was also treated for recurrent abdominal pain due to vaginal infection in September 1974.  The examiner further stated that in 2012, the Veteran stated that the stomach and duodenal conditions began in 1985 and in 2005, she told the provider that she started having problems with diarrhea and abdominal pain about 10 years ago; thus, none of the records indicated that a chronic problem related to the current diagnosis was present while the Veteran was on active duty.

However, the Veteran has also claimed that her stomach problems started ever since she had an illegal abortion in March 1976.  She has reported, in a July 2010 VA social worker note, that the abortion was done at a private home by a woman that used a clothes hanger; the procedure made her sick for a week where she remained in bed.  The June 2012 and December 2012 QTC examiners have not yet addressed the claimed relationship between her stomach problems and the abortion procedure in March 1976.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, on remand, a supplemental opinion should be obtained to ascertain the secondary relationship between the Veteran's stomach condition and her PTSD medications, as well as whether the Veteran's stomach condition is related to the abortion procedure in March 1976.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VAMC in Durham, North Carolina, and any associated outpatient clinics dated from July 2012 to the present.  All records and/or responses received should be associated with the claims file.

2.  Schedule the Veteran for appropriate examination to determine the nature and etiology of her claimed right leg disability.  The claims folder contents must be made available to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to address the following:

	a) identify all current disabilities involving the right leg, if any;

	b) for each diagnosed right leg disorder, provide opinion as to whether it is at least as likely as not that such disorder(s) had its onset in service or is causally related to an event in service, to include the reported right leg injury in service.

In providing this opinion, the examiner is requested to accept the Veteran's description of injury in service, and is free to comment as to whether there is any medical reason to accept or reject her description of recurrent/persistent symptoms since service.

3.  Forward the claims file to an appropriate VA examiner to obtain a supplemental opinion regarding the following:

(a) Whether the Veteran's currently diagnosed stomach condition is at least as likely as not (50 percent probability or more) related to the claimed abortion procedure she underwent in March 1976.
(b) Whether the Veteran's currently diagnosed stomach condition is at least as likely as not (50 percent probability or more) proximately due to, or chronically aggravated by, a service-connected disability, specifically to include due to medications taken for PTSD.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

A complete rationale must be provided for any opinion stated, to include reference to current clinical findings and/or documents in the claims file.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report.

If the examiner is unable to provide an opinion without resorting to speculation, the clinician should explain why a definitive opinion cannot be provided.  Any additional development of the evidence deemed necessary to provide such opinion should be identified

4.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal taking into consideration any newly acquired evidence.  If the benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and her representative have had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


